Citation Nr: 1442884	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.  He was awarded, in part, the Combat Infantryman Badge. 

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned in September 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in March 2014 for further development and is now ready for disposition. 


FINDING OF FACT

Bilateral hearing loss is not currently shown.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Board remanded the claim in March 2014, the Board has concluded that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a new VA examination in June 2014 which, as noted above, the Board finds adequate for adjudication purposes.  

Finally, a discussion of the Veteran's testimony before the undersigned in September 2011 is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2011 hearing, the undersigned identified one of the issues on appeal as entitlement to service connection for bilateral hearing loss.  (See Hearing Transcript (T.) at page (pg.) 2)).  Information was solicited regarding the onset, and post-service history and treatment for the Veteran's bilateral hearing loss disability.  (T. at pages (pgs.), 4-5)).  It was also discussed whether there were any outstanding medical records available in support of his claim.  (T. at pg. 13).  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the instant claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a bilateral hearing loss disability based on the current record. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate the claim for service connection for a bilateral hearing loss disability. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate this claim based on the current record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts is attributable to his service as an artilleryman in the army where he was required to operate large caliber artillery guns.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, as impaired hearing for VA purposes has not been shown.  As an initial matter, the Veteran's service treatment records do confirm that he served in the Army as an artilleryman, and that he was exposed to acoustic trauma while in service.  Indeed, this has been previously acknowledged, as he is already service-connected for tinnitus.  

However, he has not demonstrated impaired hearing on any occasion since leaving service.  Specifically, at a VA examination in May 2007, his most severe tonal thresholds were only 15 dB both at 3000 Hz in the right ear and 4000 Hz in the left ear.  At his next VA examination in April 2009, he again did not exhibit a tonal threshold in excess of 15 dB at any frequency in either ear, and his speech recognition was 100 percent bilaterally.  

When testifying at a hearing before the Board in September 2011, the Veteran asserted that his hearing had worsened since April 2009, and his claim was subsequently remanded in March 2014 for a new VA examination.  A new VA examination was performed in June 2014.  However, like the previous examinations, he did not exhibit a tonal threshold in excess of 15 dB at any frequency between 500 and 4000 Hz in either ear.  His speech recognition was 98 and 100 percent in the right and left ear, respectively.  

As a consequence, although the Board acknowledges that the Veteran's service included acoustic trauma, there is simply no diagnostic evidence of impaired hearing for VA purposes.  Despite the Veteran's described symptoms, symptoms alone "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board has considered the Veteran's statements in detail.  However, it is important for the Veteran to understand that his statements are outweighed by the medical evidence of record cited above.  Simply stated, while he is competent to testify regarding the presence of hearing loss symptoms, he is not competent to provide testimony regarding the presence or etiology of bilateral hearing loss for VA purposes, which requires diagnostic testing administered by a trained professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

If audiometric testing reveals sensorineural hearing loss at a later date, the Veteran is free to reapply.  However, at this time, the medical evidence provides significant evidence against a finding that the Veteran has this disability at this time.


ORDER

Service connection for bilateral hearing loss is denied



____________________________________________
C.R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


